DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Coralie Wilcox (Reg. No. 79,846) on March 18th, 2022.
The application has been amended as follows: 
CANCEL CLAIMS 7-8, 11, 15-16 and 18
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most pertinent piece of prior art is Nakanishi et al., (U.S. Pat. 10,383,609) which teaches a similar introducer capable of being used for the placement of an implantable monitor (Figs. 4-8). The introducer (Figs. 4-5 and 7) comprises a body portion (arm 17, base portion 19) and a gap (slit 18) configured to guide an incision means. The gap (18) guides at least one of a width for an incision into the skin of a patient and depth of an incision for the incision within the patient (col. 7, ll. 59-64; col. 9, ll. 64-67; col. 13, ll. 24-45). 
Although Nakanishi teaches a similar introducer, the prior art fails to teach all of the limitations of or render obvious the claimed introducer.
Regarding claim 1, the prior art fails to teach all of the limitations of or render obvious the claimed introducer including, “an indicator cooperating with the body portion and including a gap configured to guide at least one of a width for an incision into the skin of a patient and depth of an incision for the incision within the patient and configured to sense an impedance measurement of the patient and indicate a position for the implantable monitor within the patient while being positioned on a surface of skin of the patient” as recited in independent claim 1 and in combination with the other limitations of the claim.
Regarding claim 23, the prior art fails to teach all of the limitations of or render obvious the claimed introducer including, “an indicator cooperating with the body portion and including a gap configured to guide either a width for an incision into the skin of a patient or a depth of the incision within the patient and configured to sense an impedance measurement of the patient and indicate a position for the implantable monitor within the patient while being positioned on a surface of skin of the patient” as recited in independent claim 23 and in combination with the other limitations of the claim.
Accordingly, claims 2-6, 10, 12 and 21 are allowed due to their dependency on independent claim 1 and claims 24 and 25 are allowed due to their dependency on independent claim 23.
The Examiner has failed to find any other references which alone or in any fair combination would disclose, fairly suggest, or make obvious each and every limitation set forth in independent claims 1 and 23. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-6, 10, 12, and 21-25 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794